Exhibit 10.2

THIRD AMENDMENT AND RESTATEMENT OF

LOAN AND STOCK PLEDGE AGREEMENT

THIS THIRD AMENDMENT AND RESTATEMENT OF LOAN AND STOCK PLEDGE AGREEMENT (the
“Agreement”), entered into as of July 30, 2009, between APPALACHIAN BANCSHARES,
INC., a Georgia corporation (the “Borrower”), and THE PARK AVENUE BANK, a
Georgia banking corporation (the “Lender”).

W I T N E S S E T H:

WHEREAS, Borrower is the borrower with regard to a revolving line of credit
issued by Lender in the original principal amount of TEN MILLION AND NO/100
DOLLARS ($10,000,000.00) which was reduced on March 21, 2008 to the current
principal amount of FOUR MILLION NINE HUNDRED SIXTY TWO THOUSAND ONE HUNDRED
FIVE AND 63/100THS DOLLARS ($4,962,105.63) (the “Loan”); and

WHEREAS, the Loan is evidenced and secured by that certain Promissory Note made
by Borrower to the order of Lender and dated November 21, 2007, as amended by
that certain Modification of Promissory Note, dated November 21, 2008 reducing
the principal amount to $4,962,105.63 and that certain Second Modification to
Promissory Note dated May 20, 2009 (collectively, the “Existing Note”), and that
Loan and Stock Pledge Agreement dated November 21, 2007 by and between Lender
and Borrower, as amended by that certain First Amendment to Loan and Stock
Pledge Agreement, dated November 21, 2008 and that certain Second Amendment to
Loan and Stock Pledge Agreement(collectively, the “Pledge Agreement”) conveying
to Lender a security title and security interest in all of the issued and
outstanding common stock in Appalachian Community Bank (the “Stock”); and

WHEREAS, the Loan proceeds were held and retained by Lender to be disbursed by
Lender to Borrower pursuant to the terms and provisions of the Pledge Agreement
(the Pledge Agreement, the Existing Note and any and all other documents and
instruments evidencing and/or securing the Loan being hereinafter referred to
collectively as the “Existing Loan Documents”); and

WHEREAS, at the request of Borrower, Lender has agreed to modify the Note for
the purpose of (i) extending the Maturity Date to July 30, 2010; and
(ii) amending and modifying certain of the other terms and provisions of the
Note; and

WHEREAS, at the request of Borrower, and for this purpose, Lender and Borrower
have simultaneously herewith executed that certain Third Modification to
Promissory Note (the “Third Note Modification”)(the Existing Note as modified by
the Third Note Modification shall be referred to as the “Note”); and

WHEREAS, in order to induce Lender to extend the Maturity Date, Borrower has
agreed that (i) in addition to the Stock, Borrower shall convey to Lender a
security title and security interest in all of the issued and outstanding common
stock in Appalachian Community Bank, F.S.B. (the “Thrift Stock”) and (ii) other
amendments and modifications to the Existing Loan

 

1



--------------------------------------------------------------------------------

Documents shall be made (the Third Note Modification, this Agreement and certain
other documents and instruments executed and delivered in connection with the
modification of the Loan as herein contemplated being hereinafter referred to as
the “Loan Modification Documents”) (the Existing Loan Documents and the Loan
Modification Documents being hereinafter referred to collectively as the “Loan
Documents”); and

WHEREAS, Lender and Borrower are desirous of entering into this Agreement for
the purpose of amending and restating all of the terms and provisions of the
Pledge Agreement.

NOW, THEREFORE, for and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00), the premises and the mutual agreements and representations in this
Agreement and other good and valuable consideration in hand received by each
party from the other, the receipt, adequacy and sufficiency of which are hereby
acknowledged, Lender and Borrower hereby covenant and agree as follows:

1. Security Interest.

(a) The Borrower hereby unconditionally grants and assigns to the Lender and its
successors and assigns a continuing security interest in and security title to
the Stock and Thrift Stock. The Borrower hereby delivers to the Lender all of
its right, title and interest in and to the Stock and Thrift Stock, together
with certificates representing the Stock and Thrift Stock and stock powers
endorsed in blank, as security for (i) all obligations of the Borrower to the
Lender hereunder, and (ii) payment and performance of all obligations of the
Borrower to the Lender under the Note, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due. If the Borrower
receives, for any reason whatsoever, any additional shares of the capital stock
of the Bank or Thrift, such shares shall thereupon constitute Stock or Thrift
Stock, as applicable, to be held by the Lender under the terms of this Agreement
and the Borrower shall immediately deliver such shares to the Lender, together
with stock powers endorsed in blank by the Borrower. Beneficial ownership of the
Stock and Thrift Stock, including all voting, and dividend rights, shall remain
in the Borrower until the occurrence of a Default. Borrower shall have the right
until the occurrence of a Default hereunder to vote the Stock and Thrift Stock,
to receive and retain any and all dividends and distributions with respect to
such shares of Stock and Thrift Stock, and to realize any and all other benefits
and to exercise any and all other rights as owner of the Stock and Thrift Stock.

(b) If, prior to repayment in full of the Loan, the aggregate book value of the
Stock becomes less than $30,000,000, the Borrower shall promptly deliver to the
Lender on demand additional collateral of a type and value acceptable to the
Lender (and the Lender’s judgment in valuing same shall be conclusive) so that
the sum of the value of such additional collateral plus the aggregate book value
of the Stock is equal to or in excess of $30,000,000. The Borrower shall also
execute any security documents the Lender may request to evidence and perfect
the Lender’s rights in such additional collateral. If at any time such
additional collateral is no longer required pursuant to this Section 1(b), the
Lender shall release its security interest in such additional collateral upon
the request of the Borrower.

(c) The Borrower hereby unconditionally grants and assigns to the Lender and its
successors and assigns a continuing security interest in all cash proceeds
received by it from all Persons for (i) the issuance of its shares of capital
stock, either common or preferred; (ii) the issuance of rights or options to
acquire its shares of capital stock, either common or preferred; and (iii) the
issuance of debt obligations other than obligations incurred in the ordinary
course of the business of the Borrower, as security for (A) all obligations of
the Borrower to the Lender hereunder, and (B) payment and performance of all
obligations of the Borrower to the Lender under the Note, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due.

 

2



--------------------------------------------------------------------------------

2. Representations and Warranties. The Borrower represents and warrants to the
Lender as follows:

(a) The Borrower is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Georgia and is qualified to do business
in all jurisdictions where such qualification is necessary. The Borrower is
registered as a bank holding company with the Board of Governors of the Federal
Reserve System and the Georgia Department of Banking and Finance. The chief
executive office of the Borrower and the principal place of business of the
Borrower where the records of the Borrower are kept are located at 822
Industrial Boulevard, Ellijay, Georgia 30540 (Ellijay County), and the
Borrower’s U.S. employer identification number is 58-2242407.

(b) The Bank is a banking corporation duly organized, validly existing, and in
good standing under the laws of the State of Georgia. The Borrower owns all the
capital stock of the Bank (consisting of 568,000 shares) and there are no other
outstanding shares of capital stock and no outstanding options, warrants or
other rights which can be converted into shares of capital stock of the Bank.
The Bank has all requisite corporate power and authority and possesses all
licenses, permits and authorizations necessary for it to own its properties and
conduct its business as presently conducted.

(c) The Thrift is a federal savings bank duly organized, validly existing, and
in good standing under the laws of the United States of America. The Borrower
owns all the capital stock of the Thrift (consisting of 1,000 shares) and there
are no other outstanding shares of capital stock and no outstanding options,
warrants or other rights which can be converted into shares of capital stock of
the Thrift. The Thrift has all requisite corporate power and authority and
possesses all licenses, permits and authorizations necessary for it to own its
properties and conduct its business as presently conducted.

(d) Each financial statement of the Borrower or any Subsidiary which has been
delivered to the Lender presents fairly in all material respects the financial
condition of the Borrower or such Subsidiary as of the date indicated therein
and the results of its operations for the periods shown therein. There has been
no material adverse change, either existing or threatened, in the financial
condition or operations of the Borrower or any Subsidiary since the date of such
financial statement.

(e) The Borrower has full power and authority to execute and perform the
Financing Documents. The execution, delivery, and performance by the Borrower of
the Financing Documents (i) have been duly authorized by all requisite action by
the Borrower, (ii) do not violate any provision of law which violation would
have a material adverse effect on the Borrower, and (iii) do not result in a
breach of or constitute a default under any agreement or other instrument to
which the Borrower or any Subsidiary is a party or which the Borrower or any
Subsidiary is bound, which breach or default would have a material adverse
effect on the Borrower or any of its Subsidiaries. Each of the Financing
Documents constitutes the legal, valid, and binding obligation of the Borrower
enforceable in accordance with its terms.

(f) Except for the security interest created by this Agreement, the Borrower
owns the Stock and Thrift Stock free and clear of all liens, charges, and
encumbrances. The Stock and Thrift Stock are duly issued, fully paid and
non-assessable, and the Borrower has the unencumbered right to pledge the Stock
and Thrift Stock.

 

3



--------------------------------------------------------------------------------

(g) There is no action, arbitration, or other proceeding at law or in equity, or
by or before any court, agency, or arbitrator, nor is there any judgment, order,
or other decree pending, anticipated, or, to its knowledge, threatened against
the Borrower or any Subsidiary or against any of their properties or assets
which might have a material adverse effect on the Borrower, any Subsidiary, or
their respective properties or assets, or which might call into question the
validity or enforceability of the Financing Documents, or which might involve
the alleged violation by the Borrower or any Subsidiary of any law, rule or
regulation.

(h) No consent or other authorization or filing with or of any governmental
authority or other public body on the part of the Borrower or any Subsidiary is
required in connection with the Borrower’s execution, delivery, or performance
of the Financing Documents; or if required, all such prerequisites have been
fully satisfied.

(i) None of the transactions contemplated in this Agreement (including, without
limitation, the use of the proceeds of the Loan) will violate or result in a
violation of Section 7 of the Securities Exchange Act of 1934, or any
regulations issued pursuant thereto.

(j) The following are attached as exhibits hereto: true, correct and complete
copies of (i) the Borrower’s and Bank’s articles of incorporation as in effect
as of the date hereof ; (ii) the Thrift’s Charter as in effect as of the date
hereof; (iii) certificates of existence for the Borrower and the Bank (issued by
the Georgia Secretary of State on July     , 2009; (iv) the bylaws of the
Borrower in effect immediately prior to the adoption of the resolutions referred
to below (and such bylaws have not been further altered or amended and have been
in full force and effect at all times since the adoption of such resolutions
through the date hereof); (v) the bylaws of the Bank and Thrift as of the date
hereof; (vi) resolutions (the “Resolutions”) of the Board of Directors of the
Borrower duly adopted at a meeting duly called and held on July     , 2009. A
quorum for the transaction of business was present and acting throughout the
meeting at which the Resolutions were adopted, and the Resolutions have been
since adoption and are now in full force and effect and have not been modified
in any respect. There have been no further amendments or other documents
affecting or altering the Borrower’s, the Bank’s or Thrift’s articles of
incorporation since the date of the certifications referred to above through the
date hereof, and the Borrower, the Bank and the Thrift have remained in valid
existence under the laws of the State of Georgia or the United States since such
dates.

3. Affirmative Covenants. The Borrower agrees that so long as the Note is
outstanding or this Agreement is in effect:

(a) The Borrower shall promptly furnish to the Lender: (i) not later than 10
days after the filing with the Securities and Exchange Commission (“SEC”), a
copy of each Form 10-K, Form 10-Q, Form 8-K, and Proxy Statement; (ii) not later
that 10 days after mailing to the Borrower’s shareholders, a copy of any
communication with its shareholders including the delivery of the annual report
of financial condition; (iii) not later than 10 days after filing with the
Federal Reserve, copies of each Form FR Y-9LP and Form FR Y-9C; (iv) not later
than 10 days after filing with the Federal Insurance Deposit Corporation, a copy
of each Report of Condition and Income of the Bank; (v) not later than 10 day
after filing with the Office of Thrift Supervision, a copy of each Thrift
Financial; (vi) immediately after the occurrence of a material adverse change in
the business, properties, condition, management, or prospects (financial or
otherwise) of the Borrower or any Subsidiary, including, without limitation,
imposition of any letter agreement, memorandum of understanding, cease and
desist order, or other similar regulatory action involving the Borrower or any
Subsidiary, a statement of the Borrower’s chief executive officer or chief
financial officer setting forth in reasonable detail such change and the action
which the Borrower or any Subsidiary proposes to take with respect thereto; and
(vii) from time to time upon request of the Lender, such other information
relating to the operations, business, condition, management, properties, or
prospects of

 

4



--------------------------------------------------------------------------------

the Borrower or any Subsidiary as the Lender may reasonably request (including
meetings with the Borrower’s or Subsidiary’s officers and employees upon prior
written notice during normal business hours).

(b) The Borrower and each Subsidiary shall punctually pay and discharge all
taxes, assessments and other governmental charges or levies imposed upon it or
upon its income or upon any of its property, except for such taxes, assessments
and other charges or levies which Borrower or any such Subsidiary is disputing
in good faith.

(c) The Borrower and each Subsidiary shall comply in all material respects with
all requirements of constitutions, statutes, rules, regulations, and orders and
all orders and decrees of courts and arbitrators applicable to it or its
properties.

(d) The Borrower shall immediately notify the Lender of any change in the Chief
Executive Officer of the Borrower or a material change (greater than 10%) of
beneficial ownership of the Borrower’s stock by any officer, director or 25% or
greater shareholder of the Borrower.

(e) Until such time that the amounts payable under Note are paid in full, the
Borrower shall pay to the Lender all of the cash proceeds received by it from
all Persons for (i) the issuance of its shares of capital stock, either common
or preferred; (ii) the issuance of rights or options to acquire its shares of
capital stock, either common or preferred; and (iii) the issuance of debt
obligations other than obligations incurred in the ordinary course of the
business of the Borrower; provided, however, in the event the Borrower receives
cash by virtue of one of the events set forth in Sections 3(g), 3(h) or 3(i)
below, then the cash proceeds paid to Lender pursuant to such provisions shall
be specifically limited to the amounts set forth in Sections 3(g), 3(h) and 3(i)
respectively.

(f) No later than ninety (90) days after the end of each fiscal year and not
later than forty-five (45) days after the end of each fiscal quarter, the
Borrower shall deliver to Lender a certificate of its chief financial officer or
chief executive officer in the form attached hereto as Exhibit “J”, computing
and certifying to the financial covenants contained in Section 4(a) through
(f) of this Agreement, and further certifying that the Borrower is in compliance
with the other covenants of the Borrower contained in Section 3 and Section 4 of
this Agreement.

(g) If Borrower is successful in raising any additional capital (including,
without limitation, by private offering, preferred stock offering or common
stock offering) prior to the sale of the Thrift, then the Borrower shall reduce
the principal of the Loan by at least $2,000,000.00 prior to or on the date such
capital is raised by Borrower.

(h) If Borrower desires to sell the Thrift to a third party prior to raising any
additional capital as described in Section 3(g) above, then Borrower shall
reduce the principal of the Loan by at least $1,000,000.00 prior to or at the
closing of such sale of the Thrift. Lender shall not release its interest in and
to the Thrift Stock until such $1,000,000.00 payment is received.

(i) If Borrower completes the sale of the Thrift as contemplated in Section 3(h)
above and Borrower is successful in raising additional capital, then Borrower
shall reduce the principal of the Loan by at least $1,000,000.00 prior to or on
the date such capital is raised by Borrower.

(j) Borrower shall insure that the capital plan prepared in accordance with the
Cease and Desist Letter issued by the FDIC will provide for the payment of
interest due under the Loan prior to and after the possible sale of the Thrift
and the repayment of the entire principal of Loan. Simultaneously with the
delivery of the capital plan to the FDIC and any amendments thereto, Borrower
shall provide a copy of the capital plan to Lender.

 

5



--------------------------------------------------------------------------------

4. Negative Covenants. The Borrower agrees that so long as the Note is
outstanding or this Agreement is in effect:

(a) The Borrower shall not permit the consolidated tangible Capital for the
Borrower and its Subsidiaries at any time during the term of this Agreement to
be less than $60,000,000.

(b) The Borrower shall not permit the ratio of Tier 1 Capital to average total
assets of the Borrower as of the end of any fiscal quarter to be less than 7.0%.

(c) The Borrower shall not permit the Total Risk Based Capital Ratio of the
Borrower as of the end of any fiscal quarter to be less than 8.0% for the Bank
and 10.0% for the Thrift.

(d) The Borrower shall not, and shall not permit the Bank and the Thrift, to
fail to comply with a minimum Tier 1 Capital requirement of six percent (6%).

(f) The Thrift shall not be classified in a classification below (worse than)
the “well capitalized” classification established by the applicable Federal
Regulator.

(g) The Borrower shall not incur or permit to exist any indebtedness or
liability for borrowed money other than to the Lender or a wholly-owned
Subsidiary of the Borrower without prior Lender approval, except that this
covenant shall not apply to deposits, repurchase agreements, federal funds
borrowings, overdrafts, Federal Home Loan Bank borrowings, borrowings from the
United States Treasury in connection with the Trouble Assets Relief Program
under the Emergency Economic Stabilization Act of 2008 and other banking
transactions entered into by a Subsidiary in the ordinary course of its
business.

(h) The Borrower shall not, directly or indirectly, become a guarantor of any
obligation of, or an endorser of, or otherwise assume or become liable upon any
notes, obligations, or other indebtedness of any other Person (other than a
Subsidiary) except in connection with the depositing of checks in the normal and
ordinary course of business.

(i) The Borrower shall not, nor permit any Subsidiary to, transfer all or
substantially all of its assets to or consolidate or merge with any other
Person, or acquire all or substantially all of the properties or capital stock
of any other Person, or create any Subsidiary or enter into any partnership or
joint venture without the prior written approval of the Lender.

(j) The Borrower shall not permit any Subsidiary to issue, sell or otherwise
dispose or part with a controlling interest in any shares of any class of its
voting stock (other than directors’ qualifying shares) except to the Borrower or
a wholly-owned Subsidiary of the Borrower.

(k) Except as contemplated in Section (j) above, the Borrower shall not sell or
otherwise dispose or part with control of any of the Stock or any other
securities or indebtedness of any Subsidiary, and the Borrower shall not pledge
or otherwise transfer or grant a security interest in any of the capital stock
or other securities of any of its Subsidiaries.

 

6



--------------------------------------------------------------------------------

(l) The Borrower shall not pay any cash dividends if the Loan is in Default or
if the payment of such dividend would create a Default.

(m) The Borrower shall not enter into any additional capital obligations or
raise any additional capital without obtaining the prior written consent of the
Lender.

5. Advances Under the Loan. The Loan is non-revolving. No payments of principal
under the Loan are available for future advance of such funds.

6. Default. A “Default” shall exist if any of the following occurs:

(a) Failure of the Borrower to pay within ten (10) days when due any amount
payable, whether principal or interest or other amount, on any of the
Liabilities, whether at maturity, or at a date fixed for any prepayment or
partial prepayment, or by acceleration, or otherwise.

(b) Any statement, representation, or warranty of the Borrower made in any of
the Financing Documents or at any time furnished by or on behalf of the Borrower
to the Lender shall be false or misleading in any material respect as of the
date made.

(c) Failure of the Borrower punctually and fully to comply with (i) any of the
covenants in Section 4 of this Agreement or (ii) any of the other covenants set
forth in this Agreement; provided that if any such failure (other than a payment
default) occurs under this Section 6(c) such failure is not remedied within 150
days after notice from the Lender to the Borrower.

(d) The occurrence of a default under any other agreement to which the Borrower
and the Lender are parties or under any other instrument executed by the
Borrower in favor of the Lender.

(e) If the Borrower or any Subsidiary becomes insolvent as defined in the
Uniform Commercial Code of Georgia or makes an assignment for the benefit of
creditors; or if any action is brought or taken by the Borrower, any Subsidiary
or the Federal Deposit Insurance Corporation, the State of Georgia or the Office
of Thrift Supervision seeking dissolution of the Borrower or such Subsidiary or
liquidation of its assets or seeking or directing the appointment of a trustee,
interim trustee, receiver, or other custodian for any of its property; or if the
Borrower or any Subsidiary commences a voluntary case under the Federal
Bankruptcy Code; or if any reorganization or arrangement proceeding is
instituted by the Borrower or any Subsidiary for the settlement, readjustment,
composition or extension of any of its debts upon any terms; or if any action or
petition is otherwise brought by the Borrower or any Subsidiary seeking similar
relief or alleging that it is insolvent or unable to pay its debts as they
mature.

(f) Any action is brought against the Borrower or any Subsidiary seeking
dissolution of the Borrower or such Subsidiary or liquidation of any of its
assets or seeking the appointment of a trustee, interim trustee, receiver, or
other custodian for any of its property, and such action is consented to or
acquiesced in by the Borrower or such Subsidiary or is not dismissed within 60
days of the date upon which it was instituted; or any proceeding under the
Federal Bankruptcy Code is instituted against the Borrower or any Subsidiary and
(i) an order for relief is entered in such proceeding or (ii) such proceeding is
consented to or acquiesced in by the Borrower or such Subsidiary or is not
dismissed within 60 days of the date upon which it was instituted; or any
reorganization or arrangement proceeding is instituted against the Borrower or
any Subsidiary for the settlement, readjustment, composition, or extension of
any of its debts upon any terms, and such proceeding is consented to or
acquiesced in by the Borrower or such Subsidiary or is not dismissed within 60
days of the date upon which it was instituted; or any action or petition is
otherwise brought

 

7



--------------------------------------------------------------------------------

against the Borrower or any Subsidiary seeking similar relief or alleging that
it is insolvent, unable to pay its debts as they mature, or generally not paying
its debts as they become due, and such action or petition is consented to or
acquiesced in by the Borrower or such Subsidiary or is not dismissed within 60
days of the date upon which it was brought.

(g) The Borrower or any Subsidiary is in default (or an event has occurred
which, with the giving of notice or passage of time, or both, will cause the
Borrower or any Subsidiary to be in default) on indebtedness to another Person,
and the amount of such indebtedness exceeds $250,000 or the acceleration of the
maturity of such indebtedness would have a material adverse effect upon the
Borrower or such Subsidiary.

(h) Any other material adverse change occurs in the Borrower’s financial
condition or means or ability to pay the Liabilities.

(i) Any cease and desist or other order has been entered against the Borrower or
any Subsidiary by any bank or bank holding company regulatory agency or body and
such order is not stayed within 30 days after entry thereof, or (ii) the
Borrower or any Subsidiary enters into any form of memorandum of understanding,
plan of corrective action, or letter agreement with any such regulatory agency
or body, or (iii) any other regulatory enforcement action is taken against the
Borrower or any Subsidiary relating to the capitalization, management, or
operation of the Borrower or any Subsidiary.

(j) The Borrower or any Subsidiary is indicted or convicted or pleads guilty or
nolo contendere to any charge that the Borrower or such Subsidiary has violated
any drug, controlled substances, money laundering, currency reporting,
racketeering, or racketeering-influenced-and-corrupt-organization statute or
regulations other forfeiture statute.

(k) The Borrower ceases to own 100% of the issued and outstanding capital stock
of the Bank, except as otherwise permitted under this Agreement.

7. Remedies Upon Default. Upon the occurrence of a Default, the Lender shall be
entitled, without limitation, to exercise the following rights at any time and
from time to time, which the Borrower hereby agrees to be commercially
reasonable:

(a) declare any of the Liabilities due and payable, whereupon they immediately
will become due and payable (notwithstanding any provisions to the contrary, and
without presentment, demand, notice or protest of any kind (all of which are
expressly waived by the Borrower));

(b) (i) receive all amounts payable in respect of the Collateral otherwise
payable to the Borrower; (ii) settle all accounts, claims, and controversies
relating to the Collateral; (iii) transfer all or any part of the Collateral
into the Lender’s or any nominee’s name; and (iv) execute all agreements and
other instruments; bring, defend and abandon all actions and other proceedings;
and take all actions in relation to the Collateral as the Lender in its sole
discretion may determine;

(c) enforce all of the rights, powers and remedies of the Borrower hereunder,
including the exercise of all voting rights and other ownership rights of the
Stock (but the Lender is not hereby obligated to exercise such rights), and in
connection therewith the Borrower hereby appoints the Lender to be the
Borrower’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to, upon the
occurrence and during the continuation of a Default, vote the Stock in any
manner the Lender deems advisable for or against all matters submitted to a vote
of shareholders, and such power-of-attorney is coupled with an interest and
irrevocable;

 

8



--------------------------------------------------------------------------------

(d) sell, assign and deliver, or grant options to purchase, all or any part of
or interest in the Collateral in one or more parcels, at any public or private
sale at any exchange, any of the Lender’s offices, or elsewhere, without demand
of performance, advertisement, or notice of intention to sell or of the time or
place of sale or adjournment thereof or to redeem or otherwise (all of which are
hereby expressly and irrevocably waived by the Borrower), for cash, on credit,
or for other property, for immediate or future delivery without any assumption
of credit risk, and for such price and on such terms as the Lender in its sole
discretion may determine; the Borrower agrees that to the extent that notice of
sale shall be required by law that at least ten (10) business days’ notice to
the Borrower of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification; the
Lender shall not be obligated to make any sale of Collateral regardless of
notice of sale having been given; the Lender may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
any such sale may, without further notice, be made at the time and place to
which it was so adjourned; the Borrower hereby waives and releases to the
fullest extent permitted by law any right or equity of redemption with respect
to the Collateral, whether before or after sale hereunder, and all rights, if
any, of marshalling the Collateral and any other security for the Loan or
otherwise; at any such sale, unless prohibited by applicable law, the Lender may
bid for and purchase all or any part of the Collateral so sold free from any
such right or equity of redemption; and the Lender shall not be liable for
failure to collect or realize upon any or all of the Collateral or for any delay
in so doing nor shall any of them be under any obligation to take any action
whatsoever with regard thereto;

(e) appoint and dismiss managers or other agents for any of the purposes
mentioned in the foregoing provisions of this Section 7, all as the Lender in
its commercially reasonable discretion may determine; and

(f) generally, take all such other action as the Lender in its commercially
reasonable discretion may determine as incidental or conducive to any of the
matters or powers mentioned in this Section 7 and which the Lender may or can do
lawfully and use the name of the Borrower for such purposes and in any
proceedings arising therefrom.

8. Application of Proceeds. The proceeds of the public or private sale or other
disposition of any Collateral hereunder shall be applied to (i) the costs
incurred in connection with the sale, expressly including, without limitation,
any costs under Section 11(a) hereof; (ii) any unpaid interest which may have
accrued on any obligations secured hereby; (iii) any unpaid principal on any
obligations secured hereby; and (iv) damages incurred by the Lender by reason of
any breach secured against hereby, in such order as the Lender may determine,
and any remaining proceeds shall be paid over to the Borrower or others as by
law provided. If the proceeds of the sale or other disposition of the Stock or
Thrift Stock are insufficient to pay all such amounts, the Borrower shall remain
liable to the Lender for the deficiency.

9. Additional Rights of Secured Parties. In addition to its other rights and
privileges under this Agreement, the Lender may exercise from time to time any
and all other rights and remedies available to a secured party when a debtor is
in default under a security agreement as provided in the Uniform Commercial Code
of Georgia, or available to the Lender under any other applicable law or in
equity, including without limitation the right to any deficiency remaining after
disposition of the Collateral. The Borrower shall pay all of the reasonable
costs and expenses (including reasonable attorneys’ fees) incurred by the Lender
in enforcing its rights under this Agreement.

 

9



--------------------------------------------------------------------------------

10. Return of Stock to Borrower. Upon payment in full of all principal and
interest on the Note and full performance by the Borrower of all covenants and
other obligations under this Agreement, the Lender shall return to the Borrower
(i) all of the then remaining Stock and Thrift Stock and (ii) all rights
received by the Lender as agent for the Borrower as a result of its possessory
interest in the Stock and Thrift Stock.

11. Disposition of Stock by Agent. The Stock and the Thrift Stock are not
registered under the various federal or state securities laws and disposition
thereof after default may be subject to prior regulatory approval and may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration. The Borrower acknowledges that upon such disposition, the
Lender may approach only a restricted number of potential purchasers and that a
sale under such circumstances may yield a lower price for the Stock and Thrift
Stock than if the Stock and Thrift Stock were registered pursuant to federal and
state securities laws and sold on the open market. The Borrower, therefore,
agrees that:

(a) if the Lender shall, pursuant to the terms of this Agreement, sell or cause
any of the Stock and/or Thrift Stock to be sold at a private sale, the Lender
shall have the right to rely upon the advice and opinion of any national
brokerage or investment firm having recognized expertise and experience in
connection with shares of companies in the banking industry (but shall not be
obligated to seek such advice and the failure to do so shall not be considered
in determining the commercial reasonableness of the Lender’s action) as to the
best manner in which to expose the Stock and/or Thrift Stock for sale and as to
the best price reasonably obtainable at the private sale thereof; and

(b) such reliance shall be conclusive evidence that the Lender has handled such
disposition in a commercially reasonable manner.

12. Borrower’s Obligations Absolute. The obligations of the Borrower under this
Agreement shall be direct and immediate and not conditional or contingent upon
the pursuit of any other remedies against the Borrower or any other Person, nor
against other security or liens available to the Lender or its successors,
assigns or agents. The Borrower hereby waives any right to require that an
action be brought against any other Person or require that resort be had to any
security or to any balance of any deposit account or credit on the books of the
Lender in favor of any other Person prior to any exercise of rights or remedies
hereunder, or to require resort to rights or remedies of the Lender in
connection with the Loan.

13. Notices. Except as provided otherwise in this Agreement, all notices and
other communications under this Agreement are to be in writing and are to be
deemed to have been duly given and to be effective upon delivery to the party to
whom they are directed. If sent by U.S. mail, first class, certified, return
receipt requested, postage prepaid, and addressed to the Lender or to the
Borrower at their respective addressees set forth below, such communications are
deemed to have been delivered on the second business day after being so posted.

 

If to the Lender:   The Park Avenue Bank     3250 North Valdosta Road    
Valdosta, Georgia 31602     Attn: Credit Administration   If to the Borrower:  
Appalachian Bancshares, Inc.     822 Industrial Boulevard     Ellijay, Georgia
30540     Attn: Chief Executive Officer  

 

10



--------------------------------------------------------------------------------

Either the Lender or the Borrower may, by written notice to the other, designate
a different address for receiving notices under this Agreement; provided,
however, that no such change of address will be effective until written notice
thereof is actually received by the party to whom such change of address is
sent.

14. Binding Agreement. The provisions of this Agreement shall be construed and
interpreted, and all rights and obligations of the parties hereto determined, in
accordance with the laws of the State of Georgia. This Agreement, including the
recitals which are incorporated herein, together with all documents referred to
herein, constitutes the entire Agreement between the Borrower and the Lender
with respect to the matters addressed herein and may not be modified except by a
writing executed by the Lender and delivered by the Lender to the Borrower. This
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original but all of which, taken together, shall constitute one and
the same instrument.

15. Participations. The Lender may at any time grant participations in or sell,
assign, transfer or otherwise dispose of all or any portion of the indebtedness
of the Borrower outstanding pursuant to the Financing Documents. The Borrower
hereby agrees that any assignee or transferee of, all or any portion of any
amount owed by the Borrower under the Financing Documents (i) shall be entitled
to the benefits of the provisions of this Agreement as the Lender hereunder and
(ii) may exercise any and all rights of the banker’s lien, set-off or
counterclaim with respect to any and all amounts owed by the Borrower to such
assignee, transferee or holder as fully as if such assignee, transferee or
holder had made the Loan in the amount of the obligation in which it holds a
participation or which is assigned or transferred to it.

16. Expenses. All reports and other documents or information furnished to the
Lender under this Agreement shall be supplied by the Borrower without cost to
the Lender. Further, the Borrower shall reimburse the Lender on demand for all
reasonable out-of-pocket costs and expenses (including legal fees) incurred by
the Lender in connection with the preparation, interpretation, operation, and
enforcement of the Financing Documents or the protection or preservation of any
right or claim of the Lender with respect to such agreements. The Borrower will
pay all taxes (if any) in connection with the Financing Documents. The
obligations of the Borrower under this section shall survive the payment of the
Liabilities and the termination of this Agreement.

17. Indemnification. In addition to any other amounts payable by the Borrower
under this Agreement, the Borrower shall pay and indemnify the Lender from and
against all claims, liabilities, losses, costs, and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) which the Lender may (other
than as a result of the gross negligence or willful misconduct of the Lender)
incur or be subject to as a consequence, directly or indirectly, of (i) any
breach by the Borrower of any warranty, term or condition in, or the occurrence
of any default under, any of the Financing Documents, including all fees or
expenses resulting from the settlement or defense of any claims or liabilities
arising as a result of any such breach or default, (ii) the Lender’s making,
holding, or administering the Loan or the Collateral, (iii) allegations of
participation or interference by the Lender in the management, contractual
relations or other affairs of the Borrower or any Subsidiary, (iv) allegations
that the Lender has joint liability with the Borrower or any Subsidiary for any
reason, and (v) any suit, investigation, or proceeding as to which the Lender or
such participant is involved as a consequence, directly or indirectly, of its
execution of any of the Financing Documents, or any other event or transaction
contemplated by any of the foregoing. The obligations of Borrower under this
Section 17 shall survive the termination of this Agreement.

18. Right to Set-Off. Upon the occurrence of a Default hereunder, the Lender,
without notice or demand of any kind, may hold and set off against such of the
Liabilities (whether matured or unmatured) as the Lender may elect any balance
or amount to the credit

 

11



--------------------------------------------------------------------------------

of the Borrower in any deposit, agency, reserve, holdback or other account of
any nature whatsoever maintained by or on behalf of the Borrower with the Lender
at any of its offices, regardless of whether such accounts are general or
special and regardless of whether such accounts are individual or joint. Any
Person purchasing an interest in debt obligations under this Agreement held by
the Lender may exercise all rights of offset with respect to such interest as
fully as if such Person were a holder of debt obligations hereunder in the
amount of such interest.

19. Further Assurances. If at any time the Lender upon advice of its counsel
shall determine that any further document shall be required to effect this
Agreement and the transactions and other agreements contemplated thereby, the
Borrower shall, and shall cause its Subsidiaries to, execute and deliver such
document and otherwise carry out the purposes of this Agreement.

20. Severability. If any paragraph or part thereof shall for any reason be held
or adjudged to be invalid, illegal, or unenforceable by any court of competent
jurisdiction, such paragraph or part thereof shall be deemed separate, distinct,
and independent, and the remainder of this Agreement shall remain in full force
and effect and shall not be affected by such holding or adjudication.

21. Binding Effect. All rights of the Lender under the Financing Documents shall
inure to the benefit of its transferees, successors and assigns. All obligations
of the Borrower under the Financing Documents shall bind its heirs, legal
representatives, successors, and assigns.

22. Definitions.

(a) “Capital” means all capital or all components of capital, other than any
allowance for loan and lease losses and net of any intangible assets, as defined
from time to time by the primary federal regulator of the Borrower or any
Subsidiary (as the case may be).

(b) “Collateral” means and includes the Stock, the Thrift Stock and all other
property assigned or pledged to the Lender or in which the Lender has been
granted security interest or to which the Lender has been granted security
title, whether under any of the Financing Documents or any other agreement,
instrument, or document, and the proceeds thereof.

(c) “Federal Regulator” means the federal agency which has jurisdiction over the
Borrower, Bank or Thrift and shall include without limitation, the Office of
Thrift Supervision, the Federal Reserve, the Federal Deposit Insurance
Corporation and the State of Georgia.

(d) “Federal Reserve” means the Board of Governors of the Federal Reserve
System.

(e) “Financing Documents” means and includes this Agreement, the Note, the
Commitment and all other associated loan and collateral documents including,
without limitation, all guaranties, suretyship agreements, stock powers,
security agreements, security deeds, subordination agreements, exhibits,
schedules, attachments, financing statements, notices, consents, waivers,
opinions, letters, reports, records, assignments, documents, instruments,
information and other writings related thereto, or furnished by the Borrower to
the Lender in connection therewith or in connection with any of the Collateral,
and any amendments, extensions, renewals, modifications or substitutions thereof
or therefor.

(f) “Liabilities” means all indebtedness, liabilities, and obligations of the
Borrower of any nature whatsoever which the Lender may now or hereafter have,
own or hold, and which are now or hereafter owing to the Lender regardless of
however and whenever created, arising or evidenced, whether now, heretofore or
hereafter incurred, whether now, heretofore or hereafter due

 

12



--------------------------------------------------------------------------------

and payable, whether alone or together with another or others, whether direct or
indirect, primary or secondary, absolute or contingent, or joint or several, and
whether as principal, maker, endorser, guarantor, surety or otherwise, and also
regardless of whether such Liabilities are from time to time reduced and
thereafter increased or entirely extinguished and thereafter reincurred,
including without limitation the Note and any amendments, extensions, renewals,
modifications or substitutions thereof or therefor.

(g) “Note” shall mean the promissory note as amended as of the date hereof in
the principal amount of $4,962,105.63 and any amendments, extensions, renewals,
modifications, or substitutions thereof or therefor in effect at any particular
time.

(h) “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, thrift, unincorporated organization or
government or any agency or political subdivision thereof.

(i) “Subsidiary” means the Bank, Thrift, and each other corporation for which
the Borrower has the power, directly or indirectly, to direct its management or
policies or to vote 50% or more of any class of its voting securities.

(j) “Thrift” means Appalachian Savings Bank, F.S.B.

(k) “Tier 1 Capital” means Tier 1 capital as defined by the capital maintenance
regulations of the Federal Reserve.

(l) “Total Risk Based Capital Ratio” means the total risk based capital ratio as
defined by the capital maintenance regulations of the Federal Reserve.

(m) All accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with generally accepted accounting principles in effect
from time to time.

23. Representation. Coleman Talley LLP has participated in the drafting of this
Agreement and the Loan Documents on behalf of Lender and each party hereto
consents to this legal representation.

24. Ratification. Upon execution of this Agreement, this Agreement shall replace
in its entirety all of the terms and conditions of the Pledge Agreement, and all
references to the Pledge Agreement contained in the Loan Documents shall
thereafter be deemed to refer to the Pledge Agreement as amended and restated by
this Agreement.

[Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set their hands and affixed
their seals by and through their duly authorized officers, as of the day and
year first above written.

 

BORROWER:

APPALACHIAN BANCSHARES, INC.

By:

 

/s/ Tracy R. Newton

Name:   Tracy R. Newton Title:   President and Chief Executive Officer

Attest:

 

/s/ Regina C. Todd

Name:   Regina C. Todd Title:   Secretary

[CORPORATE SEAL]

LENDER:

THE PARK AVENUE BANK

By:

 

R. Wesley Fuller

Name:   R. Wesley Fuller Title:   Executive Vice President

[BANK SEAL]

 

14



--------------------------------------------------------------------------------

EXHIBIT A

ARTICLES OF INCORPORATION

OF

APPALACHIAN BANCSHARES, INC.

 

15



--------------------------------------------------------------------------------

EXHIBIT B

CERTIFICATE OF EXISTENCE

OF

APPALACHIAN BANCSHARES, INC.

 

16



--------------------------------------------------------------------------------

EXHIBIT C

BYLAWS

OF

APPALACHIAN BANCSHARES, INC.

 

17



--------------------------------------------------------------------------------

EXHIBIT D

RESOLUTIONS OF BOARD OF DIRECTORS

OF

APPALACHIAN BANCSHARES, INC.

I, Regina C. Todd, am the Secretary of Appalachian Bancshares, Inc., a Georgia
corporation (the “Company”), and hereby certify that on July 28, 2009, the Board
of Directors of the Company passed the following resolutions during its
regularly scheduled meeting during which a quorum was present and voting and
said resolutions have not been amended, modified or rescinded and continue in
full force and effect as of the date hereof:

RESOLVED, that Appalachian Bancshares, Inc. (the “Company”) is authorized to
renew the $4,962,105.63 (the “Loan”) from The Park Avenue Bank (the “Lender”)
upon such terms and conditions as the officers of the Company shall approve,
such approval to be conclusively evidenced by the execution and delivery of a
Third Amendment and Restatement of Loan and Stock Pledge Agreement between the
Company and the Lender concerning the Loan (the “Loan Agreement”); and

RESOLVED, that the Company is authorized to continue to pledge 568,000 shares of
the stock of Appalachian Community Bank, as collateral for the Loan; and

RESOLVED, that the Company is authorized to pledge 1,000 shares of the stock of
Appalachian Community Bank, F.S.B., as collateral for the Loan; and

RESOLVED, that each of the President or any Vice President of the Company is
authorized, and any one of them is directed, to execute and deliver, on behalf
of the Company, the Loan Agreement and the Third Modification to Promissory
Note, stock assignments and powers, certificates, agreements and other documents
to be executed and delivered to the Lender by the Company pursuant to and in
connection with the Loan (collectively, the “Loan Documents”), all in such form
as the officer executing same shall deem to be in the best interests of the
Company, with the authority to determine such form being conclusively evidenced
by the officer’s execution thereof; and

RESOLVED, that the Secretary of the Company is authorized and directed to
countersign or attest the signature of the President or any Vice President, as
applicable, on the Loan Agreement and the other Loan Documents and to affix the
corporate seal of the Company thereto (provided that no countersignature,
attestation, or seal shall be required to make any such document effective,
valid, binding or enforceable); and

RESOLVED, that the Company is authorized to make payments of interest and
principal and to perform all obligations of the Company with respect to the
Loan; and

RESOLVED, that any act taken or deed done by any officer or agent of the Company
in accordance with these resolutions or to facilitate the transactions
contemplated by these resolutions is hereby approved, ratified and confirmed;
and that the officers and agents of the Company are authorized to take and do
such further acts and deeds, and to execute and deliver, for and in the name of
the Company, such other documents, papers and instruments as they deem
necessary, appropriate, advisable or required in order to effectuate the purpose
and intent of these resolutions and to consummate the transactions contemplated
by these resolutions, and the taking of any such acts and deeds, and the
executions and delivery of any such documents, papers and instruments is hereby
ratified and approved; and

 

18



--------------------------------------------------------------------------------

RESOLVED, that the Secretary of the Company is authorized to countersign or
attest the signature of another officer under any and all such agreements,
documents, papers and instruments and to affix the corporate seal thereto and to
attest the same (provided that no countersignature, attestation or seal shall be
required to make any such document effective, valid, binding or enforceable),
and the Secretary of the Company is further authorized and empowered to certify
to the passage of the foregoing resolutions.

SO CERTIFIED, this the 28 day of July, 2009.

 

/s/ Regina C. Todd

Regina C. Todd, Secretary

(COMPANY SEAL)

 

19



--------------------------------------------------------------------------------

EXHIBIT E

ARTICLES OF INCORPORATION

OF

APPALACHIAN COMMUNITY BANK

 

20



--------------------------------------------------------------------------------

EXHIBIT F

CERTIFICATE OF EXISTENCE

OF

APPALACHIAN COMMUNITY BANK

 

21



--------------------------------------------------------------------------------

EXHIBIT G

BYLAWS

OF

APPALACHIAN COMMUNITY BANK

 

22



--------------------------------------------------------------------------------

EXHIBIT H

CHARTER

OF

APPALACHIAN COMMUNITY BANK, F.S.B.

 

23



--------------------------------------------------------------------------------

EXHIBIT I

BYLAWS

OF

APPALACHIAN COMMUNITY BANK, F.S.B.

 

24



--------------------------------------------------------------------------------

Exhibit “J”

COMPLIANCE CERTIFICATE

This Compliance certificate is issued pursuant to Section 3(f) of that certain
Third Amendment and Restatement of Loan and Stock Agreement, dated as of
July 30, 2009 (as further amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”) between APPALACHIAN BANCSHARES, INC., a
Georgia corporation (“Borrower”), and THE PARK AVENUE BANK (“Lender”)
(capitalized terms used herein and not otherwise defined having the meanings
given such terms in the Loan Agreement):

The undersigned hereby certify that:

 

  1. The undersigned are, respectively, the chief executive officer and the
chief financial officer of Borrower and, in those capacities, are authorized and
empowered to issue this certificate for and on behalf of Borrower;

 

  2. The representations and warranties set forth in Section 2 of the Loan
Agreement, the terms of which are incorporated herein by referenced, are true
and correct in all material respects on and as of the date hereof with the same
effect as though made on and as of the date hereof;

 

  3. Borrower is, on the date hereof, in compliance with all the terms and
conditions set forth in the Loan Agreement on its part to be observed and
performed, including without limitation the affirmative and negative covenants
set forth in Section 3 and 4 of the Loan Agreement, which terms and conditions
are incorporated herein by reference;

 

  4. On the date hereof, no Default (as such terms are defined in the Loan
Agreement) has occurred or is continuing; and

 

  5. Attached hereto as Exhibit A are true and correct calculations setting
forth Borrower’s compliance, as of             , 200    , with the applicable
financial covenants set forth in Section 4 of the Loan Agreement.

 

25



--------------------------------------------------------------------------------

In WITNESS WHEREOF, the undersigned have set their hands and seals this      day
of             , 200  .

 

BORROWER: APPALACHIAN BANCSHARES, INC.  

/s/ Danny F. Dukes                             (SEAL)

Name:   Title:   Chief Financial Officer  

/s/ Tracy R. Newton                           (SEAL)

Name:   Title:   Chief Executive Officer

 

26



--------------------------------------------------------------------------------

Exhibit A

 

1. The consolidated tangible Capital for the Borrower and its Subsidiaries is
            , which is greater than $60,000,000.

 

2. The Tier 1 Capital to average total assets of the Borrower is             ,
which is greater than 7.0%.

 

3. The Total Risk Based Capital Ratio of the Bank is             , which is
greater than 8.0%.

 

4. The Total Risk Based Capital Ratio of the Thrift is             , which is
greater than 10.0%.

 

5. The Bank and Thrift comply with a minimum Tier 1 Capital requirement of six
percent (6%).

 

6. The Thrift is classified as             , which is equal to or better than
the “well capitalized” classification established by the applicable Federal
Regulator.

 

27